DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Specification
The lengthy specification (50+ pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered.
	Regarding the 112(b)/2nd indefinite rejection of claims 8, 18, and 19, Applicant argued that the amendment(s) overcome(s) said rejection(s); the Examiner is in agreement, therefore said rejection(s) is/are withdrawn. 
	Regarding the prior art rejections of the independent claims, Applicant argued, see especially page 12, third paragraph, by clarifying to the record the claim interpretation of the separate claimed functionality of the first and second pins and further distinguished by specifying the second pin as being for identifying an external electronic device. Applicant’s argument was persuasive, therefore the Examiner withdraws all prior art rejections.
Election/Restrictions
Claim(s) 1-9 & 11-19 and 10 & 20 is/are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on02/26/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement Claim(s) 10 & 20 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
Claims 10 & 20 (REJOINED)
Claim Interpretation
The Examiner re-acknowledges the definition(s) on page 4, 6-7, and 11 of the originally filed specification.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture an electronic device comprising (omissions/paraphrasing for brevity/clarity) “a processor configured to sense moisture…by using the second pin of the connector for identifying an external electronic device" in a first active state,  deactivate function(s) if moisture sensed, determine whether the moisture is removed “by using the first pin of the connector” in a second state with deactivated function(s), and activate function(s) if the moisture is removed in further combination with the remaining limitation(s) of the claim. 

Regarding independent claim 4, 
the prior art fails to disclose or motivate one skilled in the art to manufacture an electronic device comprising (omissions/paraphrasing for brevity/clarity) “a processor configured to sense moisture…by using the second pin of the connector for identifying an external electronic device" in a first activated function(s) state,  “switch to a second state where a function of the connector is deactivated if sensing moisture”, and “to supply electric current to the first pin for sensing moisture drying in the second state” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 11, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for sensing moisture in an electronic device comprising (omissions/paraphrasing for brevity/clarity) “sensing, by using at least a second pin of a connector for identifying an external electronic device, moisture” in an activated function(s) state, deactivating function(s) if moisture is sensed, and “determining, by using at least a first pin of the connector, whether the introduced moisture is removed” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 14, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for sensing moisture in an electronic device comprising (omissions/paraphrasing for brevity/clarity) “sensing moisture…by using…a second pin of a connector for identifying an external electronic device”, in a first activated function(s) state, deactivating function(s) if sensing moisture, and “supplying electric current to a…first pin…for sensing drying of moisture in the second state” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856